                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                          Case No. 17-cr-00089-PJH-1
                                  8                      Plaintiff,

                                  9               v.                                      ORDER DIRECTING APPOINTED
                                                                                          COUNSEL TO FILE RESPONSE OR
                                  10     MAJOR ALEXANDER SESSION, III,                    STATUS REPORT
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            In light of the lack of response to the Castro notice issued by the court, dkt. 37,
                                  14   and the limited appointment of counsel for the purpose of representing defendant on the
                                  15   claim seeking relief under the holding of Rehaif v. United States, 139 S. Ct. 2191 (2019),
                                  16   appointed counsel Gail Ivens is hereby directed to communicate with defendant Major
                                  17   Alexander Session, III, as to whether he consents to treat his pro per filing as the
                                  18   operative § 2255 motion seeking relief under Rehaif, or whether he intends to file an
                                  19   amended § 2255 motion to present the Rehaif claim and any other claims for relief that
                                  20   are timely under 28 U.S.C. § 2255. Counsel is directed to file either a response to the
                                  21   Castro notice on defendant’s behalf or a status report within 30 days of the date of this
                                  22   order.
                                  23            IT IS SO ORDERED.
                                  24   Dated: December 12, 2019
                                  25                                                   /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  26                                                  United States District Judge
                                  27

                                  28
